Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendments
	Applicant’s amendments, corrected Specification and Drawings, IDS, and response filed Jan. 15, 2021 have been received and entered into the case. 

Election/Restrictions
	Based on the results of the search, the species election requirement between the species of Group 2, claims 10-13 has been withdrawn.  

Status of the Claims 
	Claims 1-15 and 17- 21 are currently pending.
Claims 1, 9, 10, 14 and 15 are amended.

 	Claim 16 is cancelled.
Claim 21 is new.
	Claims 1-4, 7-15, 17-19 and 21 have been considered on the merits. 

Drawings
The drawing objection to Figure 7 is withdrawn due to amendment.  However, the text in Figure 5 remains illegible. 

The disclosure is objected to because of the following informalities: 
The drawings are objected to because of the following informalities: illegible text in Figure 5.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Specification Objections
	Specification objections are withdrawn due to amendment.

Claim Rejections - 35 USC § 112
	The claim rejections under 35 USC § 112, (b) or second paragraph (pre-AIA ), are withdrawn due to amendment.  New claim rejections under 35 USC § 112, (b) or second paragraph (pre-AIA ) have been added to address the claim amendments.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
claim 10, the phrase "wherein measuring the amount of labeling agent measure cellular mineralization" lacks sufficient antecedent basis and renders the claim and its dependents indefinite.  Claim 1 from which claim 10 depends from does not have a step of measuring the labeling agent. 
Appropriate correction is required.

	The claim rejections under 35 USC § 112, (d) or fourth paragraph (pre-AIA ), are withdrawn due to amendment.  New claim rejections under 35 USC § 112, (b) or second paragraph (pre-AIA ) have been added to address the claim amendments.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In this case, claim 1 from which 

Claim Rejections - 35 USC § 102
The claim rejections under 35 USC § 102 are withdrawn due to amendment.  New claim rejections under 35 USC § 102 have been added to address the claim amendments.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 7, 11-15, and 21 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Ingber et al. (US 2014/0093905 A1)(ref. of record).
With respect to the first recited step of claim 1, Ingber teaches a method comprising providing a microfluidic device containing mesenchymal stem cells (MSCs) (0059, 0197).  In addition, Ingber teaches the device including osteoblasts or osteocytes (0138   With respect to the second recited step of claim 1, Ingber teaches adding one or more labels to the device (0042).  With respect to the third recited step of claim 1, Ingber teaches culturing the cells in the device (0043) and where a labeling agent is detected following culturing of the cells (0046-0050 and 0055).  With respect to the fourth recited step of claim 1, Ingber teaches detecting the label (0042).  Further with respect to the fourth recited step of claim 1 and claim 21, Ingber teaches the method where the detection of the label is done without fixation (0113, 0115 and 0180) and teaches the method for real-time analysis of cellular behavior (would be understood that the cells are alive and not fixed) (0057 and 0075).  
With respect to claim 7, Ingber teaches method where detecting the labeling agent by fluorescent imaging (0042 and 0057).  
With respect to claim 11, Ingber teaches the method can be used to detect differentiation (0050).  With respect to claim 12, Ingber teaches the method can be used to assay metabolism in response to a chemical or biological agent (0044).  With respect to claim 13, Ingber teaches the method to assay the inflammatory response of the cells (0118, 0169 and 0179).  
With respect to claim 14, Ingber teaches the method where biological, chemical, and pharmacological agents are added to the device (0048-0050).  With respect to claim 15, Ingber teaches the method where the cells are further cultured in the microfluidic device (0043 and 0046-0047) and teaches the cells can include mesenchymal stem cells, osteoblasts, osteocytes, chondrocytes, fibroblasts, and nucleus pulposus cells (0059 and 0138).
Therefore, the reference anticipates the claimed subject matter.   

Claim Rejections - 35 USC § 103
The claim rejections under 35 USC § 103 are withdrawn due to amendment.  New claim rejections under 35 USC § 103 have been added to address the claim amendments.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 7, 9-15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ingber et al. (US 2014/0093905 A1)(ref. of record) in view of Lee et al. (Biomaterials, 2012).
With respect to the first recited step of claim 1, Ingber teaches a method comprising providing a microfluidic device containing mesenchymal stem cells (MSCs) (0059, 0197).  Ingber teaches the device including osteoblasts or osteocytes (0138 and 0140).  With respect to the second recited step of claim 1, Ingber teaches adding one or more labels to the device (0042).  With respect to the third recited step of claim 1, Ingber teaches culturing the cells in the device (0043) and where a labeling agent is detected following culturing of the cells (0046-0050 and 0055).  With respect to the fourth recited step of claim 1, Ingber teaches detecting the label (0042).  Further with respect to the fourth recited step of claim 1 and claim 21, Ingber teaches the method where the detection of the label is done without fixation (0113, 0115 and 0180) and teaches the method for real-time analysis of cellular behavior (would be understood that the cells are alive) (0057 and 0075).  
With respect to claim 7, Ingber teaches method where detecting the labeling agent by fluorescent imaging (0042 and 0057).  
With respect to claim 11, Ingber teaches the method can be used to detect differentiation (0050).  With respect to claim 12, Ingber teaches the method can be used to assay metabolism in response to a chemical or biological agent (0044).  With respect to claim 13, Ingber teaches the method to assay the inflammatory response of the cells (0118, 0169 and 0179).  
claim 14, Ingber teaches the method where biological, chemical, and pharmacological agents are added to the device (0048-0050).  With respect to claim 15, Ingber teaches the method where the cells are further cultured in the microfluidic device (0043 and 0046-0047) and teaches the cells can include mesenchymal stem cells, osteoblasts, osteocytes, chondrocytes, fibroblasts, and nucleus pulposus cells (0059 and 0138).
Ingber does not teach the method where the microfluidic device has one or more channels for loading control samples as recited in claim 2.  However, Lee teaches a similar method of providing a microfluidic device containing preosteoblast cells (pg. 1001 Section 2.3), culturing the cells (pg. 1001 Section 2.3), adding one or more labels to the device (pg. 1001 Section 2.5), and detecting the label (pg. 1001 Section 2.4 and 2.5) where the microfluidic device contains one or more channels for experimental and control cultures (Fig. 1 and pg. 1002-1003 bridging para.).  In further support, Ingber teaches the method where a control sample is used in a similar parallel device system to compare the effect of an agent (0246).  Accordingly, at the effect time of filing of the claimed invention one of ordinary skill in the art would have been motivated to modify the method of Ingber so that the microfluidic device included channels for loading control samples for the obvious benefit of running control samples in parallel with the experimental samples for comparison.  It would have been obvious to one of ordinary skill in the art to modify the method of Ingber so that the microfluidic device included channels for loading control samples, since similar methods of studying cells in microfluidic devices use such devices for loading of control samples as taught by Lee.  Furthermore, one of ordinary skill in the art would have had a reasonable expectation of 
Ingber does not explicitly teach the method where the quantity of the detected labeling agent is compared with one or more control samples as recited in claim 9.  However, at the effective time of filing of the claimed invention one of ordinary skill in the art would have been motivated to modify the method of Ingber to include comparing the samples containing the seeded cells (experimental samples) with control samples to determine the effects of any experimental conditions in the experimental samples, since this is routine practice in the art as evidenced by Lee.  Lee teaches a similar method of comparing the label detected in control samples with experimental samples to determine the effect of a condition on the cell culture (Fig. 1, 5 and 6).  Furthermore, one of ordinary skill in the art would have had a reasonable expectation of success in modifying the method of Ingber so that the quantity of the detected labeling agent is compared with one or more control samples, since similar methods of studying cells in microfluidic devices make such comparisons as taught by Lee and Ingber teaches running control samples in parallel with the experimental samples (0246).  
Ingber does not teach the method where the labeling agent measures cellular mineralization as recited in claim 10.  However, Lee teaches a similar method of providing a microfluidic device containing preosteoblast cells (pg. 1001 Section 2.3), culturing the cells (pg. 1001 Section 2.3), adding one or more labels to the device (pg. 1001 Section 2.5), and detecting the label (pg. 1001 Section 2.4 and 2.5) where the 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claims 1, 3, 4, 7, 8, 10-15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ingber et al. (US 2014/0093905 A1)(ref. of record) in view of Frangioni (US 2009/0123383 A1) (ref. of record).
With respect to the first recited step of claim 1, Ingber teaches a method comprising providing a microfluidic device containing mesenchymal stem cells (MSCs) (0059, 0197).  Ingber teaches the device including osteoblasts or osteocytes (0138 and 0140).  With respect to the second recited step of claim 1, Ingber teaches adding   With respect to the third recited step of claim 1, Ingber teaches culturing the cells in the device (0043) and where a labeling agent is detected following culturing of the cells (0046-0050 and 0055).  With respect to the fourth recited step of claim 1, Ingber teaches detecting the label (0042).  Further with respect to the fourth recited step of claim 1 and claim 21, Ingber teaches the method where the detection of the label is done without fixation (0113, 0115 and 0180) and teaches the method for real-time analysis of cellular behavior (would be understood that the cells are alive) (0057 and 0075).  
With respect to claim 7, Ingber teaches method where detecting the labeling agent by fluorescent imaging (0042 and 0057).  
With respect to claim 11, Ingber teaches the method can be used to detect differentiation (0050).  With respect to claim 12, Ingber teaches the method can be used to assay metabolism in response to a chemical or biological agent (0044).  With respect to claim 13, Ingber teaches the method to assay the inflammatory response of the cells (0118, 0169 and 0179).  
With respect to claim 14, Ingber teaches the method where biological, chemical, and pharmacological agents are added to the device (0048-0050).  With respect to claim 15, Ingber teaches the method where the cells are further cultured in the microfluidic device (0043 and 0046-0047) and teaches the cells can include mesenchymal stem cells, osteoblasts, osteocytes, chondrocytes, fibroblasts, and nucleus pulposus cells (0059 and 0138).
Ingber does not teach the method where the labeling agent comprises bisphosphonate imaging agents as recited in claim 3, where the bisphosphonate claim 4, or where the detecting of the labeling agent involves near infrared detection as recited in claim 8.  However, Frangioni teaches a bisphosphonate imaging agent with a pamidronate backbone and a fluorescent label or near-infrared fluorescent label for detecting hydroxyapatite-positive cells (abstract and 0031-0032).  Frangioni teaches using the labeling agent for evaluating osteoblasts (0002 and 0005).  In further support, Ingber teaches method where detecting uses infrared imaging (0075).  At the time of the claimed invention, one of ordinary skill in the art would have been motivated to modify the teachings of Ingber in such a way that the labeling agent is a bisphosphonate imaging agent with a pamidronate backbone and a fluorescent label or a near-infrared fluorescent label for the purpose being able image the osteoblasts and osteocytes in the culture.  It would have been obvious to one of ordinary skill in the art to use near infrared detection if the label contained a near-infrared fluorescent label.  Furthermore, it would have been obvious to one skilled in the art to have further modified the method of Ingber such that the labeling agent is a bisphosphonate imaging agent with a pamidronate backbone and a fluorescent label or a near-infrared fluorescent label, since methods of labeling osteoblasts and osteocytes were known to use such labeling agents as taught by Frangioni and Ingber teaches using infrared imaging.  Such a modification merely involves the substitution of one known type of labeling agent for another for the labeling of the cells.
Ingber does not teach the method where the labeling agent measures cellular mineralization as recited in claim 10.  However, Frangioni teaches a similar method of studying cells in culture where the cells are labeled with a labeling agent which 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claims 1, 7, 11-15, 17, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ingber et al. (US 2014/0093905 A1)(ref. of record) in view of Fridley et al. (Stem Cell Research & Therapy, 2012) (ref. of record).
With respect to the first recited step of claim 1, Ingber teaches a method comprising providing a microfluidic device containing mesenchymal stem cells (MSCs) (0059, 0197).  Ingber teaches the device including osteoblasts or osteocytes (0138 and 0140).  With respect to the second recited step of claim 1, Ingber teaches adding   With respect to the third recited step of claim 1, Ingber teaches culturing the cells in the device (0043) and where a labeling agent is detected following culturing of the cells (0046-0050 and 0055).  With respect to the fourth recited step of claim 1, Ingber teaches detecting the label (0042).  Further with respect to the fourth recited step of claim 1 and claim 21, Ingber teaches the method where the detection of the label is done without fixation (0113, 0115 and 0180) and teaches the method for real-time analysis of cellular behavior (would be understood that the cells are alive) (0057 and 0075).  
With respect to claim 7, Ingber teaches method where detecting the labeling agent by fluorescent imaging (0042 and 0057).  
With respect to claim 11, Ingber teaches the method can be used to detect differentiation (0050).  With respect to claim 12, Ingber teaches the method can be used to assay metabolism in response to a chemical or biological agent (0044).  With respect to claim 13, Ingber teaches the method to assay the inflammatory response of the cells (0118, 0169 and 0179).  
With respect to claim 14, Ingber teaches the method where biological, chemical, and pharmacological agents are added to the device (0048-0050).  With respect to claim 15, Ingber teaches the method where the cells are further cultured in the microfluidic device (0043 and 0046-0047) and teaches the cells can include mesenchymal stem cells, osteoblasts, osteocytes, chondrocytes, fibroblasts, and nucleus pulposus cells (0059 and 0138).
Ingber does not teach the method where the MSCs, osteoblasts and/or osteocytes are derived from induced pluripotent stem cells (iPSCs) as recited in claim 17, or where the iPSCs are derived from a subject afflicted with a disease or condition as recited in claim 18.  However, Fridley teaches a similar method of providing a microfluidic device with cells including PSC (pg. 4 “Differentiation”).  Fridley teaches induced PSCs for differentiation into other cell types (pg. 1 para. 1 pg. 6 Col. 1 para. 3).  Although Fridley does not explicitly deriving MSCs, osteoblasts and/or osteocytes from the iPSCs, one of ordinary skill in the art would reasonable expect that these cells types could be derived from iPSCs, since Fridley teaches the differentiation of pluripotent cells into those of osteogenic lineage and that iPSCs are capable of differentiate into cells from all three germ lineages (pg. 1 para. 1 and pg. 5 Col. 1 para. 2).  In addition, Fridley teaches the source of iPSCs can be autologous and used as in vitro models of diseases (pg. 6 Col. 1 para. 3).  Accordingly, the prior art references teach that it is known that iPSCs can be differentiated into mesenchymal stem cells, osteoblasts and osteocytes and can come from a patient with a disease or condition and can be cultured in microfluidic devices.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have substituted the cells taught by Ingber for the cells which have been derived from iPSCs and which can be from diseased patients taught by Fridley, because both cell types were known equivalents for providing cells in a microfluidic device as taught by Fridley.  The substitution would have resulted in predictable result of providing cells in a microfluidic device.  Such a modification merely involves the substitution of one known source type of cell for another for providing cells in a microfluidic device.		
prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.


Claim 19 is rejected under 35 U.S.C. 103(a) as being unpatentable over Ingber in view of Fridley (as applied to claims 1, 7, 11-15, 17, 18 and 21 above), and further in view of Zhang et al. (Tissue Engineering Part C: Methods, 2014) (ref. of record) .
The teachings of Ingber and Fridley can be found in the previous rejection above.  
Ingber does not teach the method where the MSCs, osteoblasts and/or osteocytes are derived from induced pluripotent stem cells (iPSCs) as recited in claim 17, or where the iPSCs are derived from a subject afflicted with a disease or condition as recited in claim 18.  However, Fridley teaches a similar method of providing a microfluidic device with cells including PSC (pg. 4 “Differentiation”).  Fridley teaches induced PSCs for differentiation into other cell types (pg. 1 para. 1 pg. 6 Col. 1 para. 3).  Although Fridley does not explicitly deriving MSCs, osteoblasts and/or osteocytes from the iPSCs, one of ordinary skill in the art would reasonable expect that these cells types could be derived from iPSCs, since Fridley teaches the differentiation of pluripotent cells into those of osteogenic lineage and that iPSCs are capable of differentiate into cells from all three germ lineages (pg. 1 para. 1 and pg. 5 Col. 1 para. 2).  In addition, Fridley teaches the source of iPSCs can be autologous and used as in vitro models of diseases (pg. 6 Col. 1 para. 3).  Accordingly, the prior art references teach that it is known that 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is revised due to amendment.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp

Claims 1-4, 9, 15 and 16 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4 and 8-10 of copending Application No. 16/069361.  Although the 


Response to Arguments 
Applicant's arguments filed Jan. 15, 2021 have been fully considered but they are not persuasive.
With respect to the rejections under 35 U.S.C. § 102 and 103, Applicant argues that Park does not teach the method where detection of the labeling agent is done without fixation and which allows for detecting of labeling agents for live cell imaging as 
Applicant argues that Frangioni does remedy the deficiencies of Park, since using the labeling agents in the method of Park would involve the step of fixation as disclosed in Park (Remarks pg. 11 para. 3).  The Applicant’s amendments limiting claim 1 to include detection of the labeling agent without fixation necessitated the withdrawal of previous rejections.  Applicant’s arguments are drawn to Park and Frangioni failing to teach this new limitation.  However, this new limitation is addressed in the new rejection.
Applicant argues that Fridley does remedy the deficiencies of Park, since using the cells in the method of Park would involve the step of fixation as disclosed in Park (Remarks pg. 11 last para.).  The Applicant’s amendments limiting claim 1 to include detection of the labeling agent without fixation necessitated the withdrawal of previous rejections.  Applicant’s arguments are drawn to Park and Fridley failing to teach this new limitation.  However, this new limitation is addressed in the new rejection.
Applicant argues that Zhang does remedy the deficiencies of Park and Fridley (Remarks pg. 12 para. 4).  However, this argument was not found to be persuasive, since the arguments with respect to the rejections over Park and Fridley were not found to be persuasive as explained above.  

Conclusion
	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/EMILY A CORDAS/Primary Examiner, Art Unit 1632